COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                                 NO. 2-08-013-CV

STEPHEN LEE WILSON, M.D.                                          APPELLANT

                                            V.

AICCO, INC.                                                         APPELLEE

                                         ----------

           FROM THE 67 TH DISTRICT COURT OF TARRANT COUNTY

                                         ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                         ----------

     On March 19, 2008, we notified appellant that his brief had not been filed

as required by Texas Rule of Appellate Procedure 38.6(a). T EX. R. A PP. P.

38.6(a). We stated that we could dismiss the appeal for want of prosecution

unless appellant or any party desiring to continue this appeal filed with the

court by March 31, 2008 a response showing grounds for continuing the

appeal. We have not received any response.




     1
         … See T EX. R. A PP. P. 47.4.
      Because appellant’s brief has not been filed, we dismiss the appeal for

want of prosecution. See T EX. R. A PP. P. 38.8(a), 42.3(b).

      Appellant shall pay all costs of this appeal, for which let execution issue.




                                                  PER CURIAM




PANEL D: DAUPHINOT, HOLMAN, and GARDNER, JJ.

DELIVERED: April 10, 2008




                                        2